NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   JACSON JOMO WILLAMS, Appellant.

                             No. 1 CA-CR 14-0522
                               FILED 5-12-2015


             Appeal from the Superior Court in Yuma County
                        No. S1400CR201300708
                 The Honorable Stephen J. Rouff, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Yuma County Public Defender’s Office, Yuma
By Michael A. Breeze
Counsel for Appellant



                       MEMORANDUM DECISION

Presiding Judge John C. Gemmill delivered the decision of the Court, in
which Judge Kenton D. Jones and Judge Donn Kessler joined.




                                        1
                            STATE v. WILLIAMS
                            Decision of the Court

G E M M I L L, Judge:

¶1            Jacson Williams appeals from his conviction and sentence for
attempted armed robbery, a class three felony, and misconduct involving
weapons, a class two felony. Williams’s counsel filed a brief in compliance
with Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297,
451 P.2d 878 (1969), stating that he has searched the record and found no
arguable question of law and requesting that this court examine the record
for reversible error. Williams was afforded the opportunity to file a pro se
supplemental brief but did not do so. See State v. Clark, 196 Ariz. 530, 537,
¶ 30, 2 P.3d 89, 96 (App. 1999). For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            “We view the facts and all reasonable inferences therefrom in
the light most favorable to sustaining the convictions.” State v. Powers, 200
Ariz. 123, 124, ¶ 2, 23 P.3d 668, 669 (App. 2001).

¶3             On November 28, 2012, Williams, brandishing a shotgun,
confronted the victim in a trailer home. Williams, a convicted felon, was
prohibited from possessing firearms. While pointing the shotgun at the
victim, he told her to give him everything she had and that he would shoot
her if she did not. The victim handed over her cell phone, her car keys,
some jewelry, a watch, and $15. Williams took the items and then left with
a third party.

¶4            In August 2013, Williams was found guilty of attempted
armed robbery, a class three felony, and misconduct involving weapons, a
class two felony. The trial court then conducted a hearing on aggravating
circumstances. The jury found three aggravating circumstances beyond a
reasonable doubt: the defendant inflicted or threatened infliction of serious
physical injury; for the taking of or damage to property, the value of the
property taken or damaged; and the victim suffered physical, emotional, or
financial harm. The court also found five historical prior felony convictions
including a prior attempted armed robbery and misconduct involving
weapons. As a result of the historical prior felonies, the court found that
Williams is a category three-repeat offender. A separate mitigation hearing
was held and the court found no mitigating factors.

¶5            In October 2013, the court sentenced Williams to aggravated
terms of 25 years for attempted armed robbery and 15 years for misconduct
involving weapons. The court ordered the prison terms to be served



                                       2
                            STATE v. WILLIAMS
                            Decision of the Court

concurrently. The court further ordered that the sentences in this case be
served consecutively to any sentence imposed in a separate Yuma County
Superior Court case, numbered S1400CR201300252. The court applied
credit for presentence incarceration to S1400CR201300252. Williams filed a
timely notice of appeal and amended notice of appeal from the judgment
and sentences. We have jurisdiction under Article 6, Section 9 of the
Arizona Constitution and Arizona Revised Statutes (“A.R.S.”) sections 12-
120.21(A)(1), 13-4031, and 13-4033(A).

                                DISCUSSION

¶6            Having considered defense counsel’s brief and examined the
record for reversible error, see Leon, 104 Ariz. at 300, 451 P.2d at 881, we find
none. The evidence presented supports the convictions, and the sentences
imposed fall within the range permitted by law. As far as the record
reveals, Williams was represented by counsel at all stages of the
proceedings, and these proceedings were conducted in compliance with his
constitutional and statutory rights and the Arizona Rules of Criminal
Procedure.

¶7            Pursuant to State v. Shattuck, 140 Ariz. 582, 584–85, 684 P.2d
154, 156–57 (1984), counsel’s obligations in this appeal have ended. Counsel
need do no more than inform Williams of the disposition of the appeal and
his future options, unless counsel’s review reveals an issue appropriate for
submission to the Arizona Supreme Court by petition for review. Williams
has thirty days from the date of this decision in which to proceed, if he
desires, with a pro se motion for reconsideration or petition for review.

                               CONCLUSION

¶8            The convictions and sentences are affirmed.




                                     :ama




                                       3